DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 06/17/2022 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The nature of the invention relates to delivery of antibodies to the brain via expression in and secretion from cells of the liver. 		
Claim 1 is drawn to a cell therapy method whereby a stem cell or liver cell is genetically engineered, in vitro, to express a desired antibody from the albumin locus of the cell.  The claims require the cell be administered to a subject such that the antibody is secreted from the cell and taken up by neurons in the brain.  The specification is not enabling for cell therapy methods.  It is noted that gene therapy methods of similar breadth have been allowed as US 10,639,383.  The instant claims are of similar breadth with regard to the antibody type, vectors used, target locus etc. The instant claims are not enabled for cell delivery to result in delivery of the antibody to neurons. 
Example 4 of the instant specification teaches delivery of a gene encoding an antibody to cells of the liver using hepatotropic adenoviral vectors.  The vectors also encode zinc finger nuclease that target the target antibody gene to the albumin locus, which is expressed in liver cells.  The liver cells express and secrete the antibody, which is shown to be taken up by neurons in the brain. 	
Similarly, Rebar (US20130177983) teaches targeting antibody encoding nucleic acids to the liver by IV administration using hepatotropic adenovirus.  Neither the specification nor Rebar teach genetically engineering cells in vitro and administering the cells to obtain the desired expression, secretion and uptake by neurons in the brain. 
Sart (BioResearch, 3:137-149, 2014) teaches, “the survival of transplanted stem cells is reported to be low, reducing their therapeutic effects.  The major causes of poor survival of stem cells in vivo are linked to anoikis, potential immune rejection, and oxidative damage mediating apoptosis” (Abstract).  Sart also teaches that pluripotent stem cells (encompassed by the claims) cannot be administered due to teratoma formation.  Sart teaches, “. . . MSCs generally have limited survival rate and engraftment in vivo due to the cell loss after injection and the hostile environment of injured tissue” (sentence bridging columns at page 138).  Sart discusses ways to support survival and engraftment of cells, such as environmental preconditioning and encapsulation.  However, there is no guidance in the specification or Sart, or other art of record, how to deliver stems cells or liver cells such that they survive, engraft in the liver and express an antibody from the albumin locus (liver-specific expression).  Fitzpatrick (Journal of Internal Medicine, 2009, 266:339-357) discusses caveats associates with hepatocyte transplant and engraftment, specifically the need for a regenerative stimulus as well as a means to block native hepatocyte regeneration.  Fitzpatrick states, “A survival advantage or regenerative stimulus is required for any significant repopulation to occur” (see page 347).
The art teaches that administration of stem cells or liver cells does not necessarily correlate to survival and engraftment such that the cells would express and secrete the antibody in the manner taught for endogenous hepatocytes of Example 4.  Furthmore, given that the target antibody gene is to be expression from the liver-specific albumin locus, the stem cells claimed would not express the antibody.  The specification does not teach how to administer stem cells to a subject such that they become hepatocytes upon administration.  For these reasons, it would require undue experimentation to determine how to administer the cells, as claimed, to obtain survival, engraftment, expression and secretion of the recited exogenous antibodies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632